Citation Nr: 1615606	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for a skin disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 Department of Veterans Affairs (VA) rating decision which, in part, denied his claim for a rating increase above 10 percent for a service-connected chronic skin disorder (diagnostically rated as dermoidal fibrosis).  The case was brokered to the Togus, Maine, VA Regional Office (RO), which rendered the May 2007 rating decision now being appealed.  The Pittsburgh, Pennsylvania, VA RO is the agency of original jurisdiction in the current appeal. 

In March 2010, the Veteran, accompanied by his representative, presented oral testimony, arguments, and evidence in support of his claim before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's electronic record for the Board's review and consideration.

In June 2010, the issue currently on appeal was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  (The Board notes that its June 2010 remand and the subsequent statement of the case of November 2011 mischaracterized the rating issue as entitlement to a rating increase in excess of 30 percent for dermoidal fibrosis.)  A review of the electronic records indicates that the Veteran's service-connected skin disorder has been rated at 10 percent disabling and no higher throughout the entire pendency of the claim.)

In August 2013, the Board again remanded the issue on appeal to the AMC in Washington, DC for additional development; specifically, to have the AMC schedule the Veteran for a VA examination to determine the nature and severity of his skin disability.  In September 2013, the Veteran failed to report for the scheduled skin examination.  The matter has returned to the Board for further appellate consideration. 

FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in 2013 in connection with his appeal seeking an increase in the 10 percent rating assigned to the service-connected skin disability (and necessary to properly adjudicate the matter); good cause for his failure to appear is not shown.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for a skin disability rated under Diagnostic Code 7806 must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date, statutory notice had served its purpose, and was no longer necessary.  As will be explained below, as there is no dispute as to the facts and the law is dispositive of the claim, the VCAA does not apply.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that such is the situation in the instant case. 

When entitlement or continued entitlement to a benefit sought cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  "When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, such as in the instant appeal, the claim shall be denied."  38 C.F.R. § 3.655(b) (italics added for emphasis). 

In is August 2013 remand, the Board ordered a VA examination to evaluate the Veteran's service-connected skin disability.  In a September 2013 letter to the Veteran at his current address in East Pittsburgh, Pennsylvania, the RO informed the Veteran that he was to be scheduled for a VA examination in conjunction with his current increased rating claim.  The RO also informed the Veteran of the consequence of his failure to report for the scheduled VA examination.  (See RO's September 2013 letter to the Veteran at page (pg.) 2).  A VA Compensation and Pension Inquiry, received into the record on October 30, 2013, reflects that the Veteran failed to report for a September 2013 skin examination.   

A November 2013 supplemental statement of the case (SSOC) that addressed the increased rating claim on appeal included the provisions of 38 C.F.R. § 3.655.  (See November 2013 SSOC at pg. 8).  The cover letter to the November 2013 SSOC advised the Veteran that he had 30 days to respond.  In December 2013, the Veteran waived his right to have the VA wait at least 30 days before his appeal was certified to the Board, and also waived his right to submit additional evidence to the RO.  (See Expedited Processing, Waiver of 30-day Period, signed and dated by the Veteran in November 2013).  It is not in dispute that the Veteran was aware of the September 2013 VA examination as well as the consequence of his failure to report for the examination.  To this end, in March 2016, the Veteran's representative acknowledged that the Veteran had failed to report for the scheduled VA examination, and that he had not requested that it be rescheduled.  (See Veteran's representative's March 2016 written argument to VA at pg. 2.) 

The record shows that the Veteran failed to report for the VA examination scheduled in connection with a claim for an increase in the rating for his service-connected skin disability.  He has not provided good cause for his failure to report. The regulation governing in the circumstances presented, 38 C.F.R. § 3.655(b), is clear and unequivocal; it mandates ("shall") that the claim must be denied.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for an increased rating in excess of 10 percent for a skin disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


